IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION

BILL D. RATLIFF, )
)
Plaintiff, )
)
v. )
)
MARSHA McLANE, TCCO Executz`ve )
Direclor, el al. )
)

Defendants. ) Civil Action No. 5:l7-CV-296-C

Before the Court are the Findings, Conclusions, and Recornrnendation of the United
States Magistrate Judge advising that Plaintiff Bill D. Ratliff’s § 1983 Cornplaint be dismissed
With prejudice in accordance With 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(l). Plaintiff has
failed to file any objections and the time to do so has now expired

The Court has reviewed the Findings, Conclusions, and Recornrnendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recornrnendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, the above-styled and -numl)jbred civil action is DISMISSED WITH PREJUDICE.

SO ORDERED this Q\‘§ day ofNovember, 2018.

 
  

WWL

_r » /’
s§i\\;ll .CUMM s /
sE ~ RUNITE sTATEs Dls RI TJUDGE

  

 

